White, Presiding Judge.
The only inculpatory evidence against defendant on the trial in the court below was that of the witness Horace Hunter, and his testimony raises a strong presumption that he was an accomplice ot particeps criminis in the theft of the horse. If so, then we look in vain for any corroboration of his testimony. If he did in fact give defendant a saddle in part payment for the horse when he purchased him, doubtless the fact that defendant had such a saddle might at least have‘been proven by some one else.
We are of opinion the evidence as disclosed in this record is insufficient to support the conviction, and the judgment is therefore reversed and the cause remanded.

Reversed and remanded.